Exhibit 10.1

The Greenbrier Companies Nonqualified Deferred Compensation Plan

 

 

 

AMENDMENT No. 3

 

 

WHEREAS, The Greenbrier Companies, Inc. (“Employer”) has adopted The Greenbrier
Companies Nonqualified Deferred Compensation Plan (“Plan”) which became
effective March 1, 1994, and which was most recently restated effective
January 1, 2010; and

WHEREAS, the Employer has the authority to amend the Plan and desires to do so;

NOW, THEREFORE, the Plan is amended and Section 2.01 of the Adoption Agreement
is replaced in its entirety by the following:

2.01 Participant Designation. The Employer designates the following Employees or
Contractors as Participants in the Plan (choose one of (a), (b) or (c)):

 

¨ (a) All top-hat Employees. All Employees whom the Employer from time to time
designates in writing as part of a select group of management or highly
compensated employees.

 

¨ (b) All Employees with maximum qualified plan additions or benefits. All
Employees who have reached or will reach their limit under Code §§415(b) or
(c) in the Employer’s qualified plan for the Taxable Year, or for the 415
limitation year ending in the Taxable Year.

 

x (c) Specified Employees/Contractors by name, job title or classification: All
Employees who are classified as “Highly Compensated Employees” pursuant to Code
section 414(q) during the preceding year, for purposes of the Greenbrier 401(k)
Plan, and all Employees whose salary level would have resulted in their being so
classified, but who are not yet so classified due to length of employment with
Employer.

This Amendment shall be effective January 1, 2014.

 

  The Greenbrier Companies, Inc By:  

/s/ Martin R. Baker

  (Signature)  

Martin R. Baker

  (Print or Type Name) Title:   Senior Vice President Date Signed:   March 7,
2014

THIRD AMENDMENT

Effective 3/1/14